Case: 3:19-cv-00003-WHR-MRM Doc #: 28 Filed: 10/02/20 Page: 1 of 1 PAGEID #: 2319




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                     WESTERN DIVISION AT DAYTON

MARK HARTMAN,

                       Petitioner,                :   Case No. 3:19-cv-003

       - vs -                                         District Judge Walter H. Rice
                                                      Magistrate Judge Michael R. Merz
OHIO ADULT PAROLE AUTHORITY,
                                                  :
                       Respondent.


                               RECOMMITTAL ORDER


       This habeas corpus case is before the Court on Petitioner’s Objections (ECF No. 27) to the

Magistrate Judge’s Report and Recommendations (ECF No. 22) recommending that the Petition

be dismissed. Respondent has not replied to the Objections.

       The District Judge has preliminarily considered the Objections and believes they will be

more appropriately resolved after further analysis by the Magistrate Judge. Accordingly, pursuant

to Fed. R. Civ. P. 72(b)(3), this matter is hereby returned to the Magistrate Judge with instructions

to file a supplemental report analyzing the Objections and making recommendations based on that

analysis.



October 2, 2020.
                                                                                        (tp - per Judge Rice
                                                                                        authorization after his
                                                                                        review)
                                                                     ________________________
                                                                             Walter H. Rice
                                                                       United States District Judge


                                                 1
